Citation Nr: 1507357	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral onychomycosis of the feet.  

2.  Entitlement to a separate compensable rating for tender and painful onychomycosis of the right great toe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1966 to January 1968, from June 1968 to June 1971, and from August 1971 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Regional Office (RO) in Waco, Texas.  In April 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.

The Board previously considered this appeal in June 2014, and remanded this issue for further development in order to clarify the severity of the Veteran's symptoms by seeking another VA examination opinion.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's bilateral onychomycosis of the feet involves less than five percent of the entire body or of exposed areas affected; and does not require systemic therapy.

2.  The Veteran's right great toe is tender and painful as a result of onychomycosis.






CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for the Veteran's service-connected bilateral onychomycosis of the feet are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7813 (2014).

2.  The criteria for a separate 10 percent rating for tenderness and pain due to onychomycosis of the right great toe are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.20, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his bilateral onychomycosis of the feet is of such severity to warrant an initial compensable rating under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813.  Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

DC 7813 can be rated as eczema or dermatitis (DC 7806), disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.

A noncompensable disability rating for onychomycosis is based on less than 5 percent of the entire body affected or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.

A 10 percent disability rating is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent disability rating is warranted when 20 to 40 percent of the entire body is affected or 20 to 40 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

Systemic therapy must consist of corticosteroids or other immunosuppressive drugs. Corticosteroids are anti-inflammatory drugs that are synthetic derivatives of the natural steroid, cortisol, which is produced by the adrenal glands.  They are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids, which are applied directly to the skin.  Corticosteroids that are applied topically are not considered systemic for VA purposes.

After a full review of the record, and as discussed below, the Board concludes that an initial compensable rating for bilateral onychomycosis of the feet is not warranted.  However, a separate rating of 10 percent is warranted for tenderness and pain due to onychomycosis of the right great toe.

Service records show that the Veteran received treatment on various occasions for a fungal infection of his feet.  His discharge examination in May 1988 noted scaly skin on the soles of his feet and a thickened right great toe due to a fungus infection.

The Veteran was examined by VA in July 2010.  At that time, the Veteran endorsed symptoms of recurrent problems with fungal infections on his feet, and that he used topical antifungal medication.  He also stated that his right great toe nail was removed as part of his treatment for this condition.  The Veteran was noted to be using Ciclopirox solution 8 percent, and clotrimazole 1 percent cream, neither of which is considered to be a corticosteroid or an immunosuppressive form of treatment.  After physical examination, bilateral onychomycosis was diagnosed, with manifestation on toes 1, 2, 3, and 5 on the right foot and toe 4 on the left foot.  Additionally, the examiner found that the Veteran's right foot displayed dry, scaly skin on the plantar aspect of the foot mainly in the arch area, with additional manifestation over the medial and lateral aspects of the heel.  A heel callous was noted on the right foot.  The left foot did not have dry, scaly skin, but the 4th toe was "thickened and deformed."  There were no objective observations of pain on movement of the feet reported by this examiner.  

In September 2010, the Veteran presented to an Army physician for assessment of fungal infections.  "Severe exacerbations" of "thickening" were noted, and there was some mention of a gait abnormality with respect to the symptoms.  Regarding musculoskeletal complaints noted upon examination of the feet, the treating clinician mentioned "mild osteoarthropathy" as a present disorder affecting the feet in addition to the fungal infections.  The Veteran's skin was found to have no significant palpable rashes, ulcerations, or indurations.  However, he did have some degree of xerosis with tinea pedis of both feet.

Following the July 2010 VA examination, the Veteran did have some clinical consultations for his feet.  He was seen in May 2011, and the fungal condition was deemed to be "mild" in nature.  The Veteran was continued on his oral and topical medications for the fungal infections, and he was referred to podiatry to see if he would be a good candidate for their clinic.  For an unspecified reason, it was noted that the podiatry clinic did not accept the Veteran into routine foot care treatment.

In his April 2014 Board hearing before the undersigned, the Veteran reported that he has experienced an increase in foot symptomatology that he believes is attributable to his bilateral onychomycosis.  Specifically, he stated that he experiences pain on a weekly basis, of varying levels of severity, in the areas affected by his fungal infection.  That his examination and clinical reports don't show pain, and as pain is a symptom that the Veteran is capable of observing, such an allegation does potentially show that the fungal infections are more severe.  Of note, however, is that the Veteran also has some degree of orthopedic foot pathology present outside of the fungal infections.  Indeed, as noted, there is some joint/bony abnormality present in the form of osteoarthropathy (reported in the September 2010 Army clinical note).  That there is other foot pathology present does suggest a possibility that the noted pain (and gait abnormality) may not be specifically associated with the onychomycosis.  Rather, it is possible that such manifestations are attributable to other nonservice-connected foot disablements.  As a result, the Veteran was given another VA examination in July 2014.  

The July 2014 VA examination showed that the Veteran is currently being treated with miconazole nitrate cream of 2% for dry scaly skin on his right great toe, 2nd, 3rd and 5th toes.  The Veteran's toenails were found to be discolored, cracking at the tips, and very thick and tender on right great toe area without systemic symptoms.  The examiner noted that the Veteran experiences some pain and discomfort of the right great toe that comes and goes.  Also noted on examination was skin with callus on the side of right great toe.  The diagnoses rendered were dermatophytosis and bilateral onychomycosis that covers less than 5 percent of his total body area and less than 5 percent of exposed areas are affected.  According to the examiner, the pain the Veteran experiences is due to dermatophytosis and is located on the right great toe of the right foot only.  No pain was noted elsewhere.  The examiner opined that this pain is not related to osteoarthropathy, but to dystrophy of the right great toenail.  The functional impact of the Veteran's skin condition was not found have an impact on his ability to work.

The Veteran is competent to report symptomatology relating to his skin disorder because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his skin disorder is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his skin disorder.  The Veteran does not meet the DC 7813 criteria for a compensable rating because he has not been shown to have at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected by his bilateral onychomycosis of the feet.  Furthermore, the evidence does not show that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period as a result of this service-connected disability.

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected skin disorder is primarily manifested by less than 5 percent of his body area being affected by bilateral onychomycosis of the feet, and no more than topical therapy required during the past 12-month period.  There is no medical or lay evidence of other skin symptoms that would not result in the pyramiding of other skin-related Diagnostic Codes.  The Board has considered whether higher ratings are available under DC 7800 for a disfigurement of the head, face, or neck, or under Diagnostic Codes 7801-7805 for scars.  As a result, the Board finds that the tenderness and pain of the right great toe is sufficient symptomatology so as to warrant a compensable analogous rating of 10 percent under Diagnostic 7804.  See 38 C.F.R. § 4.20 (2014).  The Veteran's other skin symptoms are clearly accounted for in the noncompensable rating for the bilateral feet pursuant to DC 7806.  Thus, DC 7800-7803, 7805, 7807-7812, and 7814-7833 are not for application.  

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's skin disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Based on the foregoing, the Board concludes that the Veteran's skin disorder has been no more than 0 percent disabling for the period on appeal.  However, a separate rating of 10 percent is warranted for tenderness and pain due to onychomycosis of the right great toe.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in July 2010 and July 2014.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in June 2014.  The Board instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder since the issuance of the August 2012 statement of the case.  Since that time, VA issued a new supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous
remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).



ORDER

An initial compensable rating for bilateral onychomycosis of the feet is denied.

A separate compensable rating of 10 percent is granted for tenderness and pain of the right great toe.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


